DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-20 of co-pending Application No. 17/359,340. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims discloses a prosthetic valve comprising: a stent including a central
longitudinal axis and plurality of posts extending generally parallel to the central longitudinal
axis around a periphery of the stent, wherein the plurality of posts include a plurality of commissure posts and a plurality of longitudinal wires disposed between adjacent commissure posts of the plurality of commissure posts, wherein each of the plurality of commissure posts includes a first strut parallel to the central longitudinal axis and a second strut parallel to the central longitudinal axis, wherein the first strut and the second strut are spaced circumferentially from each other to form a longitudinal gap between the first strut and the second strut, the stent further including at least three rows of V-shaped wire structures having a first end, a second end, and a peak between the first and second ends, wherein one of the at least three rows of V-shaped wire structures is attached to a proximal-most edge of each of the commissure posts; and a valve structure  including a plurality of leaflets attached to the plurality of commissure posts, wherein a first leaflet and an adjacent second leaflet fo the plurality of leaflets extend through the longitudinal gap in a first commissure post of the plurality of commissure posts and are attached to the first commissure post.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Tuval et al. U.S. Publication 2008/0071363.

    PNG
    media_image1.png
    512
    379
    media_image1.png
    Greyscale

Regarding Claim 16, Tuval et al. discloses a prosthetic valve 10 comprising: a stent 12 including a central longitudinal axis and plurality of posts 30 extending generally parallel to the central longitudinal axis around a periphery of the stent 12 (as seen in Figures 1 and 2B), wherein the plurality of posts include a plurality of commissure posts 30 (paragraph [0577]), wherein each of the plurality of commissure posts 30 includes a first strut parallel to the central longitudinal axis and a second strut parallel to the central longitudinal axis, wherein the first strut and the second strut are spaced circumferentially from each other to form a longitudinal gap between the first strut and the second strut (as seen in the annotated Figure 2B above); and a valve structure 104 including a plurality of leaflets 105 attached to the plurality of commissure posts 30, wherein a first leaflet 105 and an adjacent second leaflet 105 of the plurality of leaflets extend through the longitudinal gap 130 in one of the plurality of commissure posts 30 and are attached to the one commissure post (as seen in Figures 4A-4B and paragraphs [0593-0594]).
Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Artof et al. U.S. Publication 2006/0259137 A1.
Regarding Claim 21, Artof et al. discloses a prosthetic valve (as seen in Figures 6A-6C) comprising: a valve support structure including a first end, a second end, an interior area, a longitudinal axis, and a plurality of longitudinal wires 22, 28, 39 extending generally parallel to the longitudinal axis around a periphery of the valve support structure, wherein the plurality of longitudinal wires 22, 28, 39 includes multiple commissure support structures 22 and at least one structural wire 28, 39 positioned between adjacent commissure support structures 22, and at least three rows of V- shaped wire structures having a first end, a second end, and a peak 26 between the first and second ends (paragraph [0100] and as seen in Figure 6C), wherein a first end of each V-shaped structure extends from a first longitudinal wire and a second end of each V-shaped structure extends from a second longitudinal wire that is adjacent to the first longitudinal wire (as seen in Figure 6C), wherein one of the at least three rows of V-shaped wire structures is attached to a proximal-most end of each of the commissure support structures 22 (as seen in Figure 5C, by the eyelets on the commissure); and a valve structure 32 attached to the multiple commissure support structures 22 (as seen in Figures 6A-6B and paragraph [0105]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Artof et al. U.S. Publication 2006/0259137 A1.
Regarding Claim 22, in the embodiment used in the rejection above, Figures 6A-6C does not expressly disclose wherein the peaks are all oriented in the same direction. However, in an alternative embodiment as seen in Figure 7, Artof et al. teaches a prosthetic heart valve comprising a valve structure having at least three rows of V-shaped wire structures and a plurality of longitudinal wires 22 including multiple commissure support structures 22. Artof et al. teaches the plurality of V-shaped wire structures comprises a first end, a second end and a peak between the first and second ends, wherein the peaks are all oriented in the same direction for the purpose of modifying the longitudinal extension of the outflow end 23 and controlling the compression of the valve and anchoring structure (paragraph [0110]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the peaks of Figures 6A-6C to include peaks that are all oriented in the same direction as taught in Figure 7 for the purpose of modifying the longitudinal extension of the outflow end and controlling the compression of the valve and anchoring structure.
Claims 23-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Artof et al. U.S. Publication 2006/0259137 A1 in view of Salahieh et al. U.S. Publication 2006/0253191 Al.
Regarding Claims 23, 24, 25, Artof et al. discloses an outer member 37, in the form of a
sealing skirt attached to a first end 20 of the valve support structure for the purpose of providing a tight, gasket-like seal (see Figures 6A-6B, paragraph [0105]). However, Artof et al. does not expressly disclose wherein an inner surface of the outer member is spaced radially from an outer surface of the valve support structure and the outer member includes a first end attached to the first end of the valve support structure and a second end that is unattached to the valve support structure. Salahieh et al. teaches a prosthetic heart valve in the same field of endeavor comprising a valve support 30 and a valve structure attached within the valve support (abstract and paragraph [0012]) and an outer member 90 forming a sealing member (as seen in Figures 21-24) including a first longitudinal end attached to the first end of the valve support 30 (as seen in Figures 21-24 and paragraph [0130]) and a second longitudinal end of the outer member having is a free end not attached to the valve support 30 (as seen in Figures 21-24 and paragraph [0130]) and an inner surface of the outer member 90 that is spaced radially from an outer surface of the valve support for the purpose of having adequate space between the valve support structure and the outer sealing member to allow for the outer sealing member to extend outwardly to fixedly secure the prosthetic valve to the native valve tissue and prevent distal movement of the device (as seen in Figure 24 and paragraph [0130]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Artof’s outer sealing member to further include a first portion attached to the valve structure and a second free end not attached to the support structure as taught by Salahieh et al. for the purpose of allowing the outer sealing member to extend outwards to fixedly secure the prosthetic valve to the native valve tissue and prevent distal movement of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774